Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks filed on 11/27/2020 have been considered by the Examiner.
	Claims 1 and 20-22 have been amended. Claim 3 is cancelled. Claim 23 is newly added. Claims 1-22 are pending in this application and an action on the merits follows.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
	Independent Claims 1, 21, and 22 describe the abstract idea of creating a document from a template by inputting variables. Specifically, claims 1, 21, and 22 recite:
“populating a document to be displayed to a user with standard content and a plurality of variable fields, the standard content comprising a narration of a patient encounter being documented, each of the plurality of variable fields having an associated plurality of selectable options that indicate respective content to be inserted into the respective variable field upon selection of the respective selectable option; 
in response to the user selecting one of the first plurality of selectable options, inserting into the first variable field the respective content indicated by the selectable option selected by the user.”

Step 2A Prong One
The steps of populating and inserting describe actions and concepts that can be, under broadest reasonable interpretation, performed in the human mind. Although the claims contain additional elements outside the scope of the abstract idea, nothing in the above listed claim elements preclude the steps from practically being performed as a mental process. Specifically, the steps could be performed using pen and paper. According to the October 2019 Patent Eligibility Guidance Update, a claim that encompasses a human performing the steps mentally with the aid of pen and paper recites a mental “Mental Processes” grouping of abstract ideas.  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, claims 1, 21, and 22 recite additional elements:  
“at least one storage medium storing processor-executable instructions; 
at least one processor capable of accessing the at least one storage medium, wherein when the processor-executable instructions are executed by the at least one processor, the at least one processor is configured to perform: 
in response to a first variable field of the plurality of variable fields in the electronic document becoming active, outputting for display to the user interface elements indicating a first plurality of selectable options associated with the first variable field; and
in response to a second variable field of the plurality of variable fields in the electronic document becoming active, updating the interface elements to indicate a second plurality of selectable options associated with the second variable field, and outputting for display to the user the updated interface elements indicating the second plurality of selectable options associated with the second variable field.” 
The limitations relating to making active a field, outputting, and updating, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, the outputting and updating limitations recite outputting resulting data while the activation of a field is receipt of data. Additionally, the processor and storage medium are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 30-32, 44-47, 94-mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.

Step 2B
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Receiving, outputting, and updating display data, which are being interpreted as data receipt and output, respectively, has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP 2106.05(d)(II). As discussed above with respect to the lack of integration into a practical application, the processor and storage medium are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	
Dependent claims 6-8, 17, and 20 further describe the abstract idea of parent claim 1, while also reciting new additional elements. The additional elements and corresponding claims are as follows:
Claim 6 recites “… output for display a link…”
Claim 7 recites “… displays corresponding standard content…”
Claim 8 recites “… displays the associated variable field…”
Claim 17 recites “... output for display an interface element…”
Claim 20 recites “… stores a plurality of templates…”
The above claims merely recites outputting and storing data. These elements simply introduce insignificant extra-solution activity, and have been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Thus, they do not integrate the judicial exception into practical application, nor do they provide “significantly more.”
Dependent claims 2, 4-5, 9-16, 18-19, and 23 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2, 4-5, 9-16, 18-19, and 23 as well.  	
	Accordingly, claims 1-2 and 4-23 are directed to an abstract idea without significantly more. Therefore claims 1-2 and 4-23 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 9-14, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (U.S. Patent Application Publication No. 20120310644) in view of Reicher (U.S. Patent Application Publication No. 20100138239).
Regarding claim 1, Zimmerman teaches a system for producing documentation, the system comprising: 
at least one storage medium storing processor-executable instructions [P 84] (Zimmerman teaches a memory storing computer-readable software code); and
at least one processor capable of accessing the at least one storage medium, wherein when the processor-executable instructions are executed by the at least one processor, the at least one processor is configured to perform [P 59, 84]:
 populating an electronic document to be displayed to a user with standard content and a plurality of variable fields, the standard content comprising a narration of a patient encounter being documented [P 16-17, Claim 1] (Zimmerman teaches creating medical transcription from a dictation by medical personnel about a patient, the transcription being interpreted as the populated document and the dictation being interpreted as a narration of a patient encounter; Zimmerman also teaches identifying triggers which indicate that the user wishes to insert standard content into that particular place in the document, and thus are interpreted as variable fields), 
Zimmerman may not explicitly teach:
each of the plurality of variable fields having an associated plurality of selectable options that indicate respective content to be inserted into the respective variable field upon selection of the respective selectable option; 
in response to a first variable field of the plurality of variable fields in the displayed electronic document becoming active, outputting for display to the user first plurality of selectable options associated with the first variable field; and 
in response to the user selecting one of the first plurality of selectable options, inserting into the first variable field the respective content indicated by the selectable option selected by the user; and
in response to a second variable field of the plurality of variable fields in the electronic document becoming active, updating the interface elements to indicate a second plurality of selectable options associated with the second variable field, and 
outputting for display to the user the updated interface elements indicating the second plurality of selectable options associated with the second variable field.   
However, Reicher teaches:
each of the plurality of variable fields having an associated plurality of selectable options that indicate respective content to be inserted into the respective variable field upon selection of the respective selectable option [Fig. 8B-8D, P 83] (Reicher teaches variable fields with drop down lists for displaying possible values to be inserted into the field); 
in response to a first variable field of the plurality of variable fields in the displayed electronic document becoming active, outputting for display to the user interface elements indicating first plurality of selectable options associated with the first variable field [Fig. 8B, P 83] (Reicher teaches drop down lists for displaying possible values for required fields from which the user may select); and 
in response to the user selecting one of the first plurality of selectable options, inserting into the first variable field the respective content indicated by the selectable option selected by the user [Fig. 8D-8E, P 85-89] (Reicher teaches inserting the user’s selections for variable fields into the report); and
in response to a second variable field of the plurality of variable fields in the electronic document becoming active, updating the interface elements to indicate a second plurality of selectable options associated with the second variable field [P 31, 69] (Reicher teaches a GUI comprising multiple data fields for which the user may input data and corresponding value options, the options displayed via drop-down menus, and thus teaches activating a second variable field and updating interface elements to indicate a second plurality of options), and 
outputting for display to the user the updated interface elements indicating the second plurality of selectable options associated with the second variable field [P 69] (Reicher teaches the selection of variable via drop-down menus and thus teaches outputting the interface elements with the second plurality of selectable options).  

The Examiner notes that “to be displayed to a user” is an intended use of the electronic document that does not materially distinguish the claimed invention over the prior art. In the interest of advancing prosecution, the Examiner has cited Reicher to teach that this feature is old and well-known in the art. 
Regarding claim 2, Zimmerman and Reicher teach the system of claim 1, wherein outputting for display to the user a first plurality of selectable options comprises
outputting for display, for at least one of the first plurality of displayed selectable options, a respective text string indicating the content to be inserted into the first variable field upon selection of the respective selectable option [Fig. 8D] (Reicher teaches that the dropdown menu options comprise text strings, such as elements 369b and 371b in Fig. 8D); and 
in response to the user selecting one of the at least one of the first plurality of displayed selectable options, inserting the content corresponding to the respective text string into the first variable field [P 69, Fig. 8D] (Reicher teaches variable selection via a drop-down menu and that they selected variable is displayed in the variable field when selected).
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
Zimmerman and Reicher may not explicitly teach wherein the respective text string is different from the content as claimed by Applicant. 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use text string content different from that taught by Reicher because such changes do not functionally relate to the system for user selection of fillable template fields and merely using text string content different from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975). 
Regarding claim 4, Zimmerman and Reicher teach the system of claim 1, wherein the at least one processor is configured to output for display the plurality of variable fields within the standard content [P 83, Fig. 8B-8D] (Reicher teaches that the modifiable fields are within the non-modifiable text).  
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 5, Zimmerman and Reicher teach the system of claim 1, wherein the at least one processor is configured to output for display the plurality of variable fields as a list separate from the standard content wherein the at least one processor is configured to display the plurality of variable fields as a list separate from the standard content [Fig. 8A, P 104] (Reicher teaches a display in which variable fields are listed separate from the standard content into which they are inserted).
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 9, Zimmerman and Reicher teach the system of claim 1, wherein the at least one processor is configured to automatically populate at least one of the plurality of variable fields with default content [P 68-69] (Reicher teaches that variable fields may be automatically imported from data sources “by default,” and thus the automatically important information is being considered default content).  
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 10, Zimmerman and Reicher teach the system of claim 9, wherein the at least one processor is configured to determine the default content to populate at least one of the plurality of variable fields by automatically selecting content indicated by one of the plurality of selectable options associated with the at least one of the plurality of variable fields [P 68-69] (Reicher teaches automatically populating certain variable fields, the fields including drop-down menu options, and thus Reicher teaches automatically selecting a selectable option).  
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 11, Zimmerman and Reicher teach the system of claim 9, wherein the at least one processor is configured to determine the default content to populate at least one of the plurality of variable fields by accessing at least one patient record [P 69] (Reicher teaches that variable fields may be automatically filled with medical record information).  
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 12, Zimmerman and Reicher teach the system of claim 9, wherein the at least one processor is configured to determine the default content to populate at least one of the plurality of variable fields by using as the default content, content selected by the user to be inserted into at least one other variable field [P 106] (Reicher teaches automatically importing data into variable fields of a physician’s report based on content selected to be inserted into variable fields of an examination form). 
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
	Regarding claim 13, Zimmerman and Reicher teach the system of claim 9, wherein the at least one processor is configured to determine the default content to populate at least one of the plurality of variable fields based on content selected by the user to be inserted into at least one other variable field [P 106] (Reicher teaches automatically importing data into variable fields of a physician’s report based on content selected to be inserted into variable fields of an examination form).   
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 14, Zimmerman and Reicher teach the system of claim 9, wherein the at least one processor is configured to determine the default content to populate at least one of the plurality of variable fields based on past performance by and/or preferences of the user [P 10] (Reicher teaches that information populated in a second form may be based on user inputs from a first form, and thus teaches populating based on past performance by the user).  	
Regarding claim 17, Zimmerman and Reicher teach the system of claim 1, wherein the at least one processor is configured to output for display an interface element that allows the user to provide input via speech [P 31] (Reicher teaches that data may be input via voice command).  
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 18, Zimmerman and Reicher teach the system of claim 1, wherein the at least one processor is configured to output for display the standard content, variable fields that have been populated and variable fields that have not been populated differently from one another [Fig. 8C, P 83] .  
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 19, Zimmerman and Reicher teach the system of claim 18, wherein the at least one processor is configured to provide, for each variable field that has not been populated a description of the respective variable field [Fig. 8B] (Reicher teaches displaying, in a field not yet population, a description of the variable, such as element 369a of Fig. 8B).  
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
Zimmerman and Reicher may not explicitly teach in the display of each variable field that has not been populated as claimed by Applicant. Specifically, Reicher teaches that some unpopulated fields may include a question mark, such as in element 371a of Fig. 8B. 
However, the disclosure of Reicher teaches that including a description of a variable in unpopulated template fields was known in the prior art before the effective filing date of the claimed invention. Since the claimed element and its function are shown in the prior art, albeit not in all embodiments of unpopulated variable fields, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of question marks or other blank fields with variable descriptions. Therefore, the simple substitution of one known element for another producing a predictable result of providing the user a description of what goes in the empty field renders the claim obvious to a person having ordinary skill in the art at the time of filing.
Regarding claim 20, Zimmerman and Reicher teach the system of claim 1, wherein the storage medium stores a plurality of templates, each of the plurality of templates associated with a corresponding type of patient encounter [P 47-48] (Reicher teaches a database of templates wherein the template corresponds with a certain type of examination to be conducted) and 
each comprising standard content comprising a narration of the corresponding type of patient encounter and a plurality of variable fields [P 16-17, Claim 1] (Zimmerman teaches creating medical transcription from a dictation by medical personnel about a patient, the dictation being interpreted as a narration of a patient encounter; Zimmerman also teaches identifying triggers which indicate that the user wishes to insert standard content into that particular place in the document, and thus are interpreted as variable fields)
associated with a respective plurality of selectable options indicating respective content that can be inserted into the associated variable field [P 68-69] (Reicher teaches automatically populating certain variable fields, the fields including drop-down menu options, and thus Reicher teaches automatically selecting a selectable option).  
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 21, the claim is analogous to claim 1, and thus is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding claim 22, the claim is analogous to claim 1, and thus is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding claim 23, Zimmerman and Reicher teach the system of claim 1, 
wherein the electronic document is a medical report documenting a patient encounter [P 26] (Zimmerman teaches that the forms may document medical examinations), 
the standard content is annotated with one or more medical codes [P 48-49] (Zimmerman teaches that the document comprises workType codes, such as codes indicating notes, consultation, discharge summaries, radiology reports, etc., which are interpreted as medical codes), and 
wherein the at least one processor is configured to, in response to the user selecting one of the first plurality of displayed selectable options associated with the first variable field, update the one or more medical codes annotating the standard content [P 68] (Reicher teaches in response to user selection of an examination, which is interpreted as a selection of a first displayable option, linking or removing links between forms and examination types, which are interpreted as corresponding to the workType codes taught by Zimmerman above).
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (U.S. Patent Application Publication No. 20120310644) in view of Reicher (U.S. Patent Application Publication No. 20100138239) as applied to claim 1 above, and further in view of Mohr (U.S. Patent No. 6826727).
Regarding claim 6, Zimmerman and Reicher may not explicitly teach the system of claim 5, wherein the at least one processor is configured to output for display a link associated with each of the plurality of variable fields, each link providing context for the associated variable field when selected.
However, Mohr teaches the system of claim 5, wherein the at least one processor is configured to output for display a link associated with each of the plurality of variable fields, each link providing context for the associated variable field when selected [Fig. 6, Col 14 L 1-28] (Mohr teaches that each variable in a variable list is selectable by the user and causes the system to display a pop-up menu to provide the definition and sources of the variable, which are being interpreted as context; thus, Mohr’s listed variables are being interpreted as links associated with each variable field).  

Regarding claim 7, Zimmerman, Reicher, and Mohr may not explicitly teach the system of claim 6, wherein each link displays corresponding standard content to provide context for the associated variable field when selected as claimed by Applicant. 
However, the disclosure of Mohr teaches selectable variable links as discussed above for claim 6 [Fig. 6, Col 14 L 1-28] and that the user may select a variable to view its location within the document, the document corresponding to the standard content taught by Reicher, which is being interpreted as providing context for the selected variable [Col 28, L 48-59]. 
Since the claimed elements and their function are shown in the prior art, albeit in different embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of highlighted variables within the selection of the variable links. Therefore, the simple substitution of one known element for another producing a predictable result of providing context to a selected variable renders the claim obvious to a person having ordinary skill in the art at the time of filing.
Regarding claim 8, Zimmerman, Reicher and Mohr teach the system of claim 7, wherein each link displays the associated variable field within the standard content to provide context for the associated variable field when selected [Col 28, L 48-59] (Reicher teaches that the user may select a variable to view its location within the document, the document corresponding to the standard content taught by Reicher, which is being interpreted as providing context for the selected variable).  
.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (U.S. Patent Application Publication No. 20120310644) in view of Reicher (U.S. Patent Application Publication No. 20100138239) as applied to claim 1 above, and further in view of Oez (U.S. Patent Application Publication No. 20140324477).
	Regarding claim 15, Zimmerman and Reicher teach the system of claim 1, wherein the electronic document is a medical report documenting a patient encounter [Abstract] (Reicher teaches that the reports are medical examination forms), and 
Obviousness for combining the teachings of Zimmerman and Reicher is discussed above for claim 1 and is incorporated herein.
	Zimmerman and Reicher may not explicitly teach:
wherein the at least one processor is configured to, in response to the user selecting one of the first plurality of displayed selectable options associated with the first variable field, annotate the first variable field with medical coding information.
	However, Oez teaches:
wherein the at least one processor is configured to, in response to the user selecting one of the first plurality of displayed selectable options associated with the first variable field, annotate the first variable field with medical coding information [P 41, 46] (Oez teaches embedding data input into a medical form with medical codes).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and system for generating a medical report and computer program product therefor as taught by Oez within the system taught by Zimmerman and Reicher with the motivation of 
	Regarding claim 16, Zimmerman, Reicher, and Oez teach the system of claim 15, wherein the at least one processor is configured to, in response to the user selecting one of the first plurality of displayed selectable options associated with the first variable field, annotate the first variable field with one or more medical codes P 41, 46] (Oez teaches embedding data input into a medical form with medical codes).  
	Obviousness for combining the teachings of Zimmerman, Reicher, and Oez is discussed above for claim 15 and is incorporated herein. 
	

Response to Arguments
Applicant’s arguments filed on 11/27/2020 have been fully considered. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 11/27/2020.

35 USC 103 Arguments
2. 	Regarding Applicant’s arguments addressing amendments [Applicant Remarks Pg. 8-9], Examiner respectfully submits that previously cited Zimmerman and Reicher teach the entirety of the independent claims, including amendments. Applicant specifically argues “Reicher does not describe any interface element that is updated to indicate different selectable options associated with different variable fields in response to variable fields becoming active in the electronic document” [Applicant Remarks Pg. 9]. As described by Applicant, Reicher teaches multiple user interface elements, including drop down menus, for different fields. Examiner respectfully submits that one of ordinary skill in the art would understand that interface drop-down menus would require the interface be updated with the selectable options in order for a user to select an option. Thus, Zimmerman and Reicher teach the entirety of the independent claims.
	It is for at least the reasons discussed above that independent claims 1, 22, and 23, as well as their respective dependent claims, remain rejected under 35 USC 103.

35 USC 101 Arguments 
2.	Regarding Applicant’s remarks that the recited abstract idea is incorporated into practical application [Applicant’s Remarks Pg. 11-12], Examiner respectfully disagrees. As seen in the 35 USC 101 rejection above and that of previous correspondences, the limitations relating to populating an electronic document and inserting selected content cover a process that falls within the “Mental Processes” grouping of abstract ideas.  Limitations relating to the physical components of the system, 
	Regarding Applicant’s remarks addressing the classification of additional elements as well-understood, routine, and conventional [Applicant Remarks Pg. 11], Examiner agrees that this is irrelevant to the Step 2A Prong Two analysis. However, Examiner respectfully submits that in the 35 USC 101 rejection of the present Office Action and that of previous correspondences, this classification was not part of the Step 2A Prong Two analysis, but rather the Step 2B analysis. Each portion of the 101 analysis has been labeled in the 101 rejection above for clarification. The additional elements do not incorporate the abstract idea into practical application because they simply introduce insignificant extra-solution activity and amount to no more than mere instructions to apply the exception using a generic computer component.
	Regarding Applicants arguments addressing the recitation of “producing documentation” in the claims’ preamble [Applicant Remarks Pg. 11], Examiner respectfully submits that this recitation has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

It is for at least the reasons discussed above that claims 1-23 are rejected under 35 USC 101.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/R.F.D./Examiner, Art Unit 3626                      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626